Citation Nr: 0601577	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-05 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to in-service herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the feet and hands, claimed as a residual of 
diabetes mellitus.

3.  Entitlement to service connection for retinopathy, 
claimed as a residual of the diabetes mellitus.

4.  Entitlement to service connection for hypertension, 
claimed as a residual of the diabetes mellitus.

5.  Entitlement to cardiovascular disease, claimed as a 
residual of the diabetes mellitus.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1970 to September 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The RO denied entitlement to service for diabetes mellitus 
and all other disabilities claimed as residuals of the 
diabetes mellitus.

The veteran testified at a personal hearing at the RO before 
the undersigned Veterans Law Judge via video conference in 
November 2005.  A transcript of his testimony has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran asserts that he is entitled to service connection 
for diabetes mellitus and its residuals based on the 
presumption of in-service herbicide exposure.  

The veteran's Form 214 reflects that he had active service 
from January 1970 to September 1971, including foreign 
service in the "USARPAC."  The veteran asserts that he 
served in the DMZ in Korea, not in Vietnam.  

Although the veteran is claiming service connection for 
diabetes mellitus based on a presumption of in-service 
herbicide exposure, the Board is also under an obligation to 
adjudicate the issue on a direct basis.  In other words, the 
Board must determine whether the veteran's diabetes mellitus 
was, as likely as not, incurred in or aggravated by service; 
and/or whether the veteran was in fact exposed to herbicides 
during active service.  Unfortunately, the Board is unable to 
proceed with a decision at this time because, and without 
explanation, neither the veteran's service medical records 
nor the veteran's service personnel records are associated 
with the claims file.  Furthermore, it does not appear that 
the RO ever requested the service medical records or service 
personnel records.  

As such, it would be prejudicial to the veteran if the Board 
were to proceed with a decision at this time.  When the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

In light of the foregoing, these records must be obtained on 
remand.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should request copies of 
the veteran's service medical records and 
his personnel/administrative records, 
from the National Personnel Records 
Center.  These records should be 
associated with the claims file.  If the 
records are unavailable, it should be so 
noted.

2.  If the records are obtained, the 
RO/AMC should readjudicate the veteran's 
claim and issue a Supplemental Statement 
of the Case (SSOC).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


